Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2-21 are pending. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.  The system of Claim 2, further configured to detect when a user record has been matched to multiple entities that are parts of a common organization and to cause the system to not transmit the user record to more than one of the multiple entities.
9.  The system of Claim 8, further configured to detect when a user record has been matched to both a parent entity and a subsidiary entity.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
11/683,688 filed on March 8, 2007, now Pat No. 7,657,569, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 2 recites “determining one or more third party match rules usable to identify user records to provide to respective third parties.”
The specification fails to support:
1) third party
2) match rules
3) user record 
4) respective third parties
	Claim 2 recites “applying the one or more third party match rules to identify a particular user record including user attributes satisfying third party match rules associated with at least one matched third party.”  The specification fails to support user attributes.
	Claim 2 recites “accessing a third party database storing, for each third party of a plurality of third parties, incomplete user information for each of a plurality of users already transmitted to the third party, or received from the third party, wherein the incomplete user information is insufficient to contact a corresponding user.”  The specification fails to support third party database.  
The priority date for instant application will be the filing date of instant application.  

Claim Rejections - 35 USC § 112

	Claim 2 recites “determining one or more third party match rules usable to identify user records to provide to respective third parties.”
The specification fails to support:
1) third party
2) match rules
3) user record 
4) respective third parties
	Claim 2 recites “applying the one or more third party match rules to identify a particular user record including user attributes satisfying third party match rules associated with at least one matched third party.”  The specification fails to support user attributes.
	Claim 2 recites “accessing a third party database storing, for each third party of a plurality of third parties, incomplete user information for each of a plurality of users already transmitted to the third party, or received from the third party, wherein the incomplete user information is insufficient to contact a corresponding user.”  The specification fails to support third party database.
	Claim 2 recites ”in response to determining that the particular user record is associated with incomplete user information for the matched third party, preventing transmission of the user record to the matched third party.” 

	Claims 3-9 do not correct the deficiencies of claim 2. 
	Claim 10 recites “storing user information in a third party database for each third party of a plurality of third parties”
The specification fails to support, 1) third party database, 2) each third party, 3) plurality of third parties. 
	Claim 10 recites “wherein the user information is indicative of users that have previously been sent to or received by a third party.”  
The specification fails to support, 1) users that have previously been sent to or received by a third party
	Claim 10 recites “wherein the user information further comprises incomplete user information for each of a plurality of user records already transmitted to the third party, or received from the third party, the incomplete user information is insufficient to contact a corresponding consumer;
The specification fails to support, 1) incomplete user information, 2) already transmitted to the third party, 3) received from the third party, 4) incomplete user information is insufficient to contact a corresponding consumer;
	Claim 10 recites “identifying at least one matched third party, wherein the matched third party is a third party that is eligible to receive the particular user record.”
 The specification fails to support, 1) identifying at least one matched third party, 2) wherein the matched third party is a third party that is eligible to receive the particular user record;

The specification does not support, 1) identifying at least one matched third party, 2) wherein the matched third party is a third party that is eligible to receive the particular user record;
 	Claim 10 recites “in response to determining that the particular user record is not a user of the matched third party based on a comparison between the particular user record and the user information.”
The specification does not support, 1) determining that the particular user record is not a user of the matched third party. 
	Claim 10 recites “transmitting, upon determination that the particular user record is not a user for the matched third party, the particular user record to the matched third party,” 
The specification does not support “transmitting, upon determination that the particular user record is not a user for the matched third party,” and 2) the particular user record to the matched third party.  Furthermore, it is unclear why the particular user record is transmitted to the matched third party when the user record is not (emphasis added) for the matched third party.
	Claims 11-14 do not correct the deficiencies of claim 10. 
	Claims 1-21 are rejected on the same basis as claims 10-14. 
	Claim 16 recites “wherein the computer-executable instructions are further configured, when executed by a processor, to perform the operations of receiving consumer selection of a subset of the at least one matched third party and further restricting transmission of the user record to one or more matched third parties that have been selected by the consumer, wherein the restricted transmission comprises at least the particular user record that is stored in the third party 
The above claim elements will be given their broadest reasonable interpretation per the knowledge of one of ordinary skill in the art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites ”in response to determining that the particular user record is associated with incomplete user information for the matched third party, preventing transmission of the user record to the matched third party.”    
On the other hand, the specification discloses
	Specification abstract A duplicate lead removal system comprises a matching engine, a vendor duplicates database, and a conflict engine. The matching engine is configured to determine at least one vendor to receive a lead. The vendor duplicates database is configured to 
	Clearly, the specification does not disclose preventing transmission of the user record which comprises incomplete user information.
	Claim 16 recites “wherein the computer-executable instructions are further configured, when executed by a processor, to perform the operations of receiving consumer selection of a subset of the at least one matched third party and further restricting transmission of the user record to one or more matched third parties that have been selected by the consumer, wherein the restricted transmission comprises at least the particular user record that is stored in the third party database and associated with one or more matched third parties.”
The specification does not support:
1) receiving consumer selection of a subset of the at least one matched third party
2) restricting transmission o the user record to one or more matched third parties  
3) wherein the restricted transmission comprises at least the particular user record that is stored in the third party database.
Clearly, because of the above omissions, one of ordinary skill in the art would not be able to make and use the present invention without undue experimentation.  

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirk (US 2014/0229334) in view of Allouche (US 9,665,885) in view of Sambandam (US 2018/0083843) in view of Buck (US 2010/0234708) in view of Rothman (US 2014/0344080) in view of Wurmfeld (US 2001/0035972) and further in view of Robotham (US 2004/0100964).       
	Regarding claim 2, Shirk discloses:
at least one computer-readable medium configured to store data and computer-executable instructions;
at least one hardware computer processor in communication with the computer-readable medium and configured to access the data and computer-executable instructions stored in the computer-readable medium and to cause the computing system to perform operations including:
	Shirk [0044] The disk drive unit 416 includes a machine-readable medium 422 on which is stored one or more sets of instructions and data structures (e.g., software 424) embodying or utilized by any one or more of the methodologies or functions described herein. The software 424 may also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400, the main memory 404 and the processor 402 also constituting machine-readable media.

determining one or more third party match rules usable to identify user records to provide to respective third parties;


applying the one or more third party match rules to identify a particular user record including user attributes satisfying third party match rules associated with at least one matched third party;
Shirk abstract A network commerce system comprises a product sale listing searchable by a consumer and comprising one or more products provided by a third-party vendor in a pay-per-lead format. A lead module is operable to obtain a consumer lead for a third-party vendor and determine whether the obtained consumer lead meets one or more quality standards, the consumer lead comprising a lead for sale of an item, the item provided by the third-party vendor.
Examiner Note: The claimed user record is mapped to consumer lead as taught by Shirk. 

Arguably, Shirk discloses user attributes.  However, Allouche discloses:
	Allouche, col 10. Lines 30-60, FIG. 2 is an illustrative schematic diagram 200 showing a business lead generation framework, including data flow between system user 205, leads 240, METADATA system 210, CRM 220, and third party systems 230 including advertising partners 234 and databases 238, according to one embodiment of the present invention. Leads 240 refers to companies, individuals, or end user devices operated by individuals. Throughout the business lead generation process, some or all of leads 240 may become candidate leads, qualified leads, opt-in leads, ideal leads, and the like. METADATA system 210 may receive lead attributes 222 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain user attributes based on the teachings of Allouche for the purpose of obtaining a highly qualified lead/user record.   

accessing a third party database storing, for each third party of a plurality of third parties,
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sambandam discloses:
	Sambandam [0040] In general, the collectable data may include any data associated with the user account and/or a user corresponding to the user account. Further, the collectable data may be collected from any source. For example, the collectable data may be obtained from one or more user devices operated by the user. As another example, the collectable data may be retrieved from third party databases storing data associated with the user account and/or the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Sambandam for the purpose of creating an independent data base.   


Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Buck discloses:
	Buck [0002] Communications by electronic mail or through the world-wide-web may not reach the user if the manufacturer database of user contact information is inaccurate, incomplete, out-of-date, or if the user does not access the world-wide-web or act on any instructions contained in electronic mail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Buck for the purpose of identifying erroneous user contact information.   

in response to determining that the particular user record is not associated with incomplete user information for the matched third party based on a comparison between the particular user record and the incomplete user information, transmitting the user record to the matched third party;
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rothman discloses:
	Rothman [0159] The offer is customized for the user. For example, the offer may be customized for a user of the end user computing device 150. The offer is customized in that the offer is generated for the consumption of only the end user which the offer is provided to. For example, marketplace server 110 may identify the end user as previously described, which may include extracting identifying information from a received cookie. The extracted identifying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Rothman for the purpose of matching the received identifying information and the information stored in user information database 120.  
Shirk abstract A network commerce system comprises a product sale listing searchable by a consumer and comprising one or more products provided by a third-party vendor in a pay-per-lead format. A lead module is operable to obtain a consumer lead for a third-party vendor and determine whether the obtained consumer lead meets one or more quality standards, the consumer lead comprising a lead for sale of an item, the item provided by the third-party vendor.

in response to determining that the particular user record is associated with incomplete user information for the matched third party
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wurmfeld discloses:
	Wurmfeld [0047] If the user's database record is successfully retrieved and is found to be incomplete (step 325), the user is asked to provide additional information in step 330. This is accomplished by transmitting to the user's browser a new web page containing an interactive form that the user fills out; the user submits the completed form to the print server, thereby causing the web page to transmit the information in the data fields. Receipt by the server of this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Wurmfeld for the purpose of identifying an incomplete database record.  
 
preventing transmission of the user record to the matched third party
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Robotham discloses:
	Robotham [0048] Messages including ACK messages, of prior art systems and the embodiment may use various error detection schemes (or error detection and correction schemes) including parity, CRC and other known encoding schemes. Encoding schemes that provide error detection and correction tend to not be bandwidth efficient. Error detection schemes can be very effective at preventing the passing of erroneous information, however, the response is generally limited to discarding the erred message..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Robotham for the purpose of maintaining data integrity.   

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham and further in view of Johnson (US 2002/0188511) and further in view of Eveland (US 2013/0245472).       
Regarding claim 3, the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham discloses the elements of the claimed invention as noted but does not disclose wherein the system is further configured to: (1) receive, from a source outside of the system, third party files that comprise information about users that the third parties have already received  However, Johnson discloses:
Johnson [0014] Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and second computer systems. The first computer system 14 includes a plurality of computers connected via a secure network, such as a local area network (LAN) or wide area network (WAN). A first computer (not shown) functions as a database server to maintain the primary loyalty database 18. At least one of the computers includes a file transfer protocol (FTP) port or other means configured to receive data files from remote third party loyalty program computer systems 16. The FTP port is preferably implemented on a computer having a firewall or other security features in place to prevent direct access to the primary loyalty database 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham to obtain above limitation based on the teachings of Johnson for the purpose of maintaining a primary or back end loyalty database.

	Eveland [0011] The programmable processor may further be configured to maintain at the central node a local database of third-party authorization data to be used in the determination of whether the remote monitoring device is authorized to access the monitoring service. The local authorization database may be updated based on data received from the one or more third-party authorization sources. Updating may occur periodically or based on a predetermined event or a combination of both.
It would have been obvious to one of ordinary skill in the art to modify the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham to obtain above limitation based on the teachings of Eveland for the purpose of to maintaining at the central node a local database of third-party authorization data to be used in the determination of whether the remote monitoring device is authorized to access the monitoring service 
Regarding claim 5, the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld, Robotham, Johnson and Eveland discloses wherein at least a portion of the incomplete user information stored in the third party database relates to user records that third parties outside of the system generated or received from a user record generation entity different from the system.
Johnson [0014] Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database receive data files from remote third party loyalty program computer systems 16. The FTP port is preferably implemented on a computer having a firewall or other security features in place to prevent direct access to the primary loyalty database 18.
Eveland [0011] The programmable processor may further be configured to maintain at the central node a local database of third-party authorization data to be used in the determination of whether the remote monitoring device is authorized to access the monitoring service. The local authorization database may be updated based on data received from the one or more third-party authorization sources. Updating may occur periodically or based on a predetermined event or a combination of both.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld, Robotham, Johnson and Eveland and further in view of Garin (US 2007/0299609).        
	Regarding claim 4, the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld, Robotham, Johnson and Eveland discloses the elements of the claimed invention as 
	Garin [0031] FIG. 1 includes an illustration of how one embodiment of the present invention would allow a prediction file to be transmitted to the GPS receiver. Any method will work, be it Internet download from an ftp server or website, FM broadcast, a cellular telephone network, or any other alternate solution offering accurate data transmission. The method itself is not that important, but access to the server is preferably provided at regular intervals, for example, about every 24 hours, when the server is in the client's reach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld, Robotham, Johnson and Eveland to obtain above limitation based on the teachings of Garin for the purpose of downloading a file from a FTP server.  

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham and further in view of Kasik (US 6,448,898)
	Regarding claim 6, the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham discloses the elements of the claimed invention as noted but does not disclose wherein the incomplete user information comprises at least eight positions of a street address for each user.  However, Kasik discloses:
Kasik, col 7, lines 35-35, For purposes of this discussion, and as is presently preferred, the identifying markings provided are alphanumeric characters placed at the front 44 of the container 1 (or 35) which correspond to the subscriber's street address, as shown in FIG. 8. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld and Robotham to obtain above limitation based on the teachings of Kasik for the purpose of identifying a user’s house.  
	Regarding claim 7, the combination of Shirk, Allouche, Sambandam, Buck, Rothman, Wurmfeld, Robotham and Kasik discloses wherein the third party database is configured to store enough information to identify users to a desired degree of accuracy but not enough information to generate complete user records.
Kasik, col 7, lines 35-35, For purposes of this discussion, and as is presently preferred, the identifying markings provided are alphanumeric characters placed at the front 44 of the container 1 (or 35) which correspond to the subscriber's street address, as shown in FIG. 8. In such case, optical character recognition (OCR) techniques can then be used to read such markings for purposes of uniquely identifying the subscriber. A fiducial marking 59, such as the "+" shown in FIG. 8 or an equivalent marking, can additionally be provided to facilitate this process, if desired, by providing a known reference for registration of the OCR system which is used.

s 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirk, Sambandam, Buck and Rothman.       
	Regarding claim 10, Shirk discloses:
accessing computer-executable instructions stored in at least one non-transitory 
computer-readable medium; and executing the computer-executable instructions on at least one computer processor, thereby causing computer hardware to perform operations comprising:
	Shirk [0044] The disk drive unit 416 includes a machine-readable medium 422 on which is stored one or more sets of instructions and data structures (e.g., software 424) embodying or utilized by any one or more of the methodologies or functions described herein. The software 424 may also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400, the main memory 404 and the processor 402 also constituting machine-readable media.

storing user information in a third party database for each third party of a plurality of third parties, wherein the user information is indicative of users that have previously been sent to or received by a third party, 
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sambandam discloses:
	Sambandam [0040] In general, the collectable data may include any data associated with the user account and/or a user corresponding to the user account. Further, the collectable data may be collected from any source. For example, the collectable data may be obtained from one or more user devices operated by the user. As another example, the collectable data may be retrieved from third party databases storing data associated with the user account and/or the user.


wherein the user information further comprises incomplete user information for each of a plurality of user records already transmitted to the third party, or received from the third party, the incomplete user information is insufficient to contact a corresponding consumer;
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Buck discloses:
	Buck [0002] Communications by electronic mail or through the world-wide-web may not reach the user if the manufacturer database of user contact information is inaccurate, incomplete, out-of-date, or if the user does not access the world-wide-web or act on any instructions contained in electronic mail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Buck for the purpose of identifying erroneous user contact information.   

receiving a particular user record;
identifying at least one matched third party, wherein the matched third party is a third party that is eligible to receive the particular user record;
Sambandam [0067] In some embodiments, the method 500 may further include identifying, using the processing device, at least one sharable data associated with the user account based on the analyzing (at 504). The at least one sharable data may be comprised in the 

in response to determining that the particular user record is not a user of the matched third party based on a comparison between the particular user record and the user information;
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rothman discloses:
	Rothman [0113] FIG. 3E is a flowchart illustrating a method for performing a listing processing for enabling a user to sell a product via a web banner. In operation 328, marketplace server 110 determines whether the listing request includes a new product or not. For example, marketplace server 110 may compare the product information included within the listing request with product information in the product information database 122. If there is a product match, then marketplace server 110 determines that the request is not for a new product listing. On the other hand, if there is not a product match, then marketplace server 110 determines that the request is for a new product listing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Rothman for the purpose of matching the received identifying information and the information stored in user information database 120.  
user account based on the analyzing. Further, the method may include identifying, using the processing device, one or more actions associated with the at least one collectable data based on the analyzing. Further, the method may include storing, using a storage device, each of the at least one collectable data and the one or more actions in association with the service agreement. Further, the method may include transmitting, using the communication device, each of the at least one collectable data and the one or more actions to a user device associated with the user account.

transmitting, upon determination that the particular user record is not a user for the matched third party, the particular user record to the matched third party; and
Sambandam [0067] In some embodiments, the method 500 may further include identifying, using the processing device, at least one sharable data associated with the user account based on the analyzing (at 504). The at least one sharable data may be comprised in the at least one collectable data. Further, the method 500 may include identifying, using the processing device, at least one "shared with" party associated with the user account based on the analyzing. The at least one "shared with" party may be a third party. Further, the method 500 may include identifying, using the processing device, one or more actions associated with the at least one sharable data based on the analyzing (at 504).

updating the third party database to include information associated with the particular user record in association with the matched third party.
Sambandam [0067] In some embodiments, the method 500 may further include identifying, using the processing device, at least one sharable data associated with the user account based on the analyzing (at 504). The at least one sharable data may be comprised in the at least one collectable data. Further, the method 500 may include identifying, using the processing device, at least one "shared with" party associated with the user account based on the analyzing. The at least one "shared with" party may be a third party. Further, the method 500 may include identifying, using the processing device, one or more actions associated with the at least one sharable data based on the analyzing (at 504).
	Regarding claim 11, the combination of Shirk, Sambandam, Buck and Rothman discloses 
wherein identifying at least one matched third party comprises identifying a third party whose criteria for receiving user records matches characteristics of the user record.
Shirk abstract A network commerce system comprises a product sale listing searchable by a consumer and comprising one or more products provided by a third-party vendor in a pay-per-lead format. A lead module is operable to obtain a consumer lead for a third-party vendor and determine whether the obtained consumer lead meets one or more quality standards, the consumer lead comprising a lead for sale of an item, the item provided by the third-party vendor.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Sambandam, Buck and Rothman and further in view of Roach (US 2014/0032406) .       

	Roach [0016] Comparing the address content in the extracted content with the address database may include comparing a "zip code plus four digit" field in the extracted content with a zip code plus four digit field in the address database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Sambandam, Buck and Rothman to obtain above limitation based on the teachings of Roach for the purpose of performing a broad and general search.  

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Sambandam, Buck, Rothman and Roach and further in view of Kasik.       
Regarding claim 13, the combination of Shirk, Sambandam, Buck, Rothman and Roach discloses wherein the matchkeys comprise at least a zip code 
Roach [0016] Comparing the address content in the extracted content with the address database may include comparing a "zip code plus four digit" field in the extracted content with a zip code plus four digit field in the address database.

Kasik, col 7, lines 35-35, For purposes of this discussion, and as is presently preferred, the identifying markings provided are alphanumeric characters placed at the front 44 of the container 1 (or 35) which correspond to the subscriber's street address, as shown in FIG. 8. In such case, optical character recognition (OCR) techniques can then be used to read such markings for purposes of uniquely identifying the subscriber. A fiducial marking 59, such as the "+" shown in FIG. 8 or an equivalent marking, can additionally be provided to facilitate this process, if desired, by providing a known reference for registration of the OCR system which is used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Sambandam, Buck, Rothman and Roach to obtain above limitation based on the teachings of Kasik for the purpose of identifying a user’s house.  
	Regarding claim 14 the combination of Shirk, Sambandam, Buck, Rothman and Roach and Kasik discloses wherein the matchkeys comprise at least a zip code and at least eight positions of a street address for each user.
Roach [0016] Comparing the address content in the extracted content with the address database may include comparing a "zip code plus four digit" field in the extracted content with a zip code plus four digit field in the address database.
Kasik, col 7, lines 35-35, For purposes of this discussion, and as is presently preferred, the identifying markings provided are alphanumeric characters placed at the front 44 of the container 1 (or 35) which correspond to the subscriber's street address, as shown in FIG. 8. In .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirk, Sambandam, Buck and Rothman.       
	Regarding claim 15, Shirk discloses:
storing user information in a third party database for each third party of a plurality of third parties, wherein the user information is indicative of users that have previously been sent to or received by a third party, 
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sambandam discloses:
	Sambandam [0040] In general, the collectable data may include any data associated with the user account and/or a user corresponding to the user account. Further, the collectable data may be collected from any source. For example, the collectable data may be obtained from one or more user devices operated by the user. As another example, the collectable data may be retrieved from third party databases storing data associated with the user account and/or the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Sambandam for the purpose of creating an independent data base.   


Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Buck discloses:
	Buck [0002] Communications by electronic mail or through the world-wide-web may not reach the user if the manufacturer database of user contact information is inaccurate, incomplete, out-of-date, or if the user does not access the world-wide-web or act on any instructions contained in electronic mail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Buck for the purpose of identifying erroneous user contact information.   

receiving a particular user record;
identifying at least one matched third party, wherein the matched third party is a third party that is eligible to receive the particular user record;
Sambandam [0067] In some embodiments, the method 500 may further include identifying, using the processing device, at least one sharable data associated with the user account based on the analyzing (at 504). The at least one sharable data may be comprised in the at least one collectable data. Further, the method 500 may include identifying, using the processing device, at least one "shared with" party associated with the user account based on the analyzing. The at least one "shared with" party may be a third party. Further, the method 500 

in response to determining that the particular user record is not a user of the matched third party based on a comparison between the particular user record and the user information;
Shirk discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rothman discloses:
	Rothman [0113] FIG. 3E is a flowchart illustrating a method for performing a listing processing for enabling a user to sell a product via a web banner. In operation 328, marketplace server 110 determines whether the listing request includes a new product or not. For example, marketplace server 110 may compare the product information included within the listing request with product information in the product information database 122. If there is a product match, then marketplace server 110 determines that the request is not for a new product listing. On the other hand, if there is not a product match, then marketplace server 110 determines that the request is for a new product listing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirk to obtain above limitation based on the teachings of Rothman for the purpose of matching the received identifying information and the information stored in user information database 120.  
	Sambandam [0007] Disclosed is a method for facilitating management of one or more service agreements associated with a user and one or more service providers. The method may include receiving, using a communication device, a service agreement from a service provider system. Further, the method may include analyzing, using a processing device, the service 

transmitting, upon determination that the particular user record is not a user for the matched third party, the particular user record to the matched third party; and
Sambandam [0067] In some embodiments, the method 500 may further include identifying, using the processing device, at least one sharable data associated with the user account based on the analyzing (at 504). The at least one sharable data may be comprised in the at least one collectable data. Further, the method 500 may include identifying, using the processing device, at least one "shared with" party associated with the user account based on the analyzing. The at least one "shared with" party may be a third party.  Further, the method 500 may include identifying, using the processing device, one or more actions associated with the at least one sharable data based on the analyzing (at 504).

updating the third party database to include information associated with the particular user record in association with the matched third party.
.

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirk, Sambandam, Buck and Rothman and further in view of Johnson.   
	Regarding claim 17, the combination of Shirk, Sambandam, Buck and Rothman discloses the elements of the claimed invention as noted but does not disclose wherein the computer-executable instructions are further configured, when executed by a processor, to perform the operation of periodically updating the user information based at least in part on information provided by third parties located remotely from the non-transitory computer-readable medium.  However, Johnson discloses:
Johnson [0014] Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and receive data files from remote third party loyalty program computer systems 16. The FTP port is preferably implemented on a computer having a firewall or other security features in place to prevent direct access to the primary loyalty database 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Sambandam, Buck and Rothman      to obtain above limitation based on the teachings of Johnson for the purpose of maintaining a primary or back end loyalty database.
	Regarding claim 18, the combination of Shirk, Sambandam, Buck and Rothman and Johnson discloses wherein the operation of periodically updating the user information comprises checking a download site to determine if updated information is loaded on the download site and downloading any updated information loaded on the download site.
Johnson [0014] Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and second computer systems. The first computer system 14 includes a plurality of computers connected via a secure network, such as a local area network (LAN) or wide area network receive data files from remote third party loyalty program computer systems 16. The FTP port is preferably implemented on a computer having a firewall or other security features in place to prevent direct access to the primary loyalty database 18.
	Regarding claim 19, the combination of Shirk, Sambandam, Buck and Rothman and Johnson discloses wherein the download site is an FTP site.
Johnson [0014] Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and second computer systems. The first computer system 14 includes a plurality of computers connected via a secure network, such as a local area network (LAN) or wide area network (WAN). A first computer (not shown) functions as a database server to maintain the primary loyalty database 18. At least one of the computers includes a file transfer protocol (FTP) port or other means configured to receive data files from remote third party loyalty program computer systems 16. The FTP port is preferably implemented on a computer having a firewall or other security features in place to prevent direct access to the primary loyalty database 18.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Sambandam, Buck and Rothman and further in view of Bohannon (US 2008/0275916)
Regarding claim 20, the combination of    discloses the elements of the claimed invention as noted but does not disclose wherein the computer-executable instructions are further configured, when executed by a processor, to perform the operation of detecting at least one conflict with a user record that is not related to the user record being a user.  However, Bohannon discloses:
	Bohannon [0024] FIG. 11A is a flowchart describing a method of one example of detecting duplicate record submission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Sambandam, Buck and Rothman to obtain above limitation based on the teachings of Bohannon for the purpose of detecting duplicate records. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shirk, Sambandam, Buck and Rothman and further in view of Kasik. 
Regarding claim 21, the combination of Shirk, Sambandam, Buck and Rothman discloses the elements of the claimed invention as noted but does not disclose wherein the user information being insufficient to contact a corresponding consumer.  However, Kasik discloses:
Kasik, col 7, lines 35-35, For purposes of this discussion, and as is presently preferred, the identifying markings provided are alphanumeric characters placed at the front 44 of the container 1 (or 35) which correspond to the subscriber's street address, as shown in FIG. 8. In such case, optical character recognition (OCR) techniques can then be used to read such markings for purposes of uniquely identifying the subscriber. A fiducial marking 59, such as the "+" shown in FIG. 8 or an equivalent marking, can additionally be provided to facilitate this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shirk, Sambandam, Buck and Rothman to obtain above limitation based on the teachings of Kasik for the purpose of identifying a user’s house.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/16/2021